DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
           The amendment filed 09/21/2021 has been entered.  Claims 1-20 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and Claims 5 and 15, also see Remarks, Page 12, lines 1-12.
The previous objections to Claims 2 and 12 are withdrawn in light of Applicant's amendment to Claims 2 and 12.  
The previous 35 USC 112 rejections of Claims 8, 10 and 18 are withdrawn in light of Applicant’s amendment to Claims 8 and 18 and Remarks, Page 13, line 15 to Page 14, line 2.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Mr. Negley on 12/13/2021 and 12/17/2021.

The application has been amended as follows: 

In the Title:
	 The title has been deleted and --PUMPING WATER AT A FLOW RATE EQUAL TO A FLOW RATE OF A COMPRESSED AIR FLOWING INTO A RESERVOIR HAVING A STOPPER-- substituted therefore.


In the Claims:
	In Claim 11, line 11, “through of the” has been deleted and --through the-- substituted therefore.

	In Claim 20, line 13, “through of the” has been deleted and --through the-- substituted therefore.



Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or make obvious an apparatus for compressing and pumping water, the apparatus comprising: a reservoir configured to hold the water; a stopper; a water fill pipe configured to provide the water to a lower portion of the reservoir when the stopper is in a raised position; an outlet pipe connected to the lower portion of the reservoir, but more specifically,
the stopper slidably disposed within the reservoir and configured to divide the reservoir into an upper portion and the lower portion, wherein the stopper comprises a closable vent; a compressed air feed pipe connected to the upper portion of the reservoir and configured to provide compressed air from a compressor to the upper portion of the reservoir while the vent of the stopper is closed, at least one processor configured to determine a water pumping rate of the water while the water escapes through the outlet pipe, and to control the compressed air feed pipe to provide the compressed air at an air pumping rate equal to the water pumping rate, such that the compressed air presses on the stopper and the water is forced by the stopper to escape from the lower portion of the reservoir through the outlet pipe; and wherein the stopper is configured to separate the compressed air from the water and prevent evaporation of the water.

With respect to Claims 2-10, their pendency on Claim 1 make them allowable.
With respect to Claims 11 and 20, these claims contain all the allowable subject matter of Claim 1.
With respect to Claim 12-19, their pendency on Claim 11, make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 16, line 1 to Page 17, line 10, filed 09/21/2021, with respect to Martinitz have been fully considered and are persuasive.  The previous rejections of Claims 1-3, 6-13 and 16-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/13/2021